Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered January 6, 1988, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing defendant to an indeterminate term of from 6V2 to 13 years in prison, is unanimously affirmed.
Although the testimony of the arresting officer bolstered the identification made by the undercover officer, and was there*143fore improper (People v Trowbridge, 305 NY 471), such does not warrant a reversal in view of the trial court’s prompt curative instructions striking the bolstering testimony from the record. Defendant’s argument that certain comments made by the prosecutor in summation were improper is not preserved as a matter of law, no objections having been taken thereto at trial. Were we to review such comments in the interests of justice, we would nevertheless affirm as we do not think they deprived defendant of a fair trial. Concur—Ross, J. P., Asch, Milonas, Ellerin and Wallach, JJ.